Judgment, Su*694preme Court, New York County (Mary McGowan Davis, J., at suppression hearing; Franklin Weissberg, J., at jury trial and sentence), rendered November 22, 1996, convicting defendant of robbery in the second degree (two counts) and assault in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life and 1 year, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Defendant’s current claims of error are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. We see no reason to disturb the court’s credibility determinations, which are supported by the record. The court properly determined that the showup procedure was not unduly suggestive. Although defendant was handcuffed and standing with two other suspects, with several police officers in the general area, the prompt, on-the-scene identification procedure was not so unnecessarily suggestive as to create a substantial likelihood of misidentification (People v Duuvon, 77 NY2d 541, 545; People v Espala, 223 AD2d 461, lv denied 88 NY2d 847). Defendant’s remaining arguments on the suppression issue are speculative and unsupported by the record.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of accessorial liability and identity, including defendant’s own statement, police observation of defendant running from the scene, and the complainant’s identification of defendant as one of the men who beat him so severely as to cause substantial pain and vision impairment and who took keys from the complainant’s pocket before running off when the robbery was interrupted by the appearance of passersby who alerted nearby police.
We have considered and rejected defendant’s additional claims of error. Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.